Exhibit (g)(ii) Appendix A Funds included in this Custodian Agreement (as of July 31, 2014) The Weitz Funds – Value Fund The Weitz Funds – Partners Value Fund The Weitz Funds – Hickory Fund The Weitz Funds – Partners III Opportunity Fund The Weitz Funds – Balanced Fund The Weitz Funds – Nebraska Tax-Free Income Fund The Weitz Funds – Short-Intermediate Income Fund The Weitz Funds – Government Money Market Fund The Weitz Funds – Research Fund The Weitz Funds – Core Plus Income Fund (effective July 31, 2014) This updated Appendix A is accepted by the Company and the Custodian. Company:Custodian: By:John DetischBy:/s/Scott R. Rice Date: July 8, 2014Date:7/8/14 1
